Citation Nr: 9935685	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-38 567	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for alcoholism.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a character disorder.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from July 1958 to 
June 1961 and from June 1962 to December 1963.  

This case was before the Board of Veterans' Appeals (Board) 
in November 1997.  At that time, the Board denied 
applications to reopen previously denied claims of 
entitlement to service connection for alcoholism and a 
character disorder.  Additionally, the Board denied service 
connection for hypertension.  

The veteran appealed the Board's decision, and in June 1999, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated that part of the Board's November 1997 
decision which denied his application to reopen claims of 
service connection for alcoholism and a character disorder.  
The Court remanded these issues to the Board for 
re-adjudication.  The Court found that the veteran had 
abandoned his claim of service connection for hypertension, 
and consequently "left undisturbed" that part of the 
Board's November 1997 decision which denied this claim.  In 
July 1999, judgment was entered on the Court's decision.  

The Court, in its June 1999 order, indicated that the Board's 
denial of the claims to reopen was vacated and remanded on 
consideration of the appellant's informal brief and the 
appellee's motion for partial summary affirmance and partial 
remand.  The Court did not explicitly state what it was about 
the appellant's informal brief or appellee's motion that led 
to the conclusion that a remand was required, but it appears 
from the Court's citation to Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998) that the Board's decision was vacated, at 
least in part, because it had applied a test for reopening 
previously denied claims that was invalidated in Hodge.  As 
will be explained below, the Board will act on this basis for 
remand; however, in an attempt to address concerns raised in 
both appellant's and appellee's arguments before the Court, 
the Board hereby directs the RO to act on certain additional 
questions raised by the appellant.

First of all, the appellant has asked that he be given an 
opportunity for a hearing before a member of the Board at the 
RO.  This should be done to comply with the full intent of 
the Court's order.  Secondly, the RO should specifically 
address a claim of service connection for a post-traumatic 
stress disorder and a claim to reopen service connection for 
residuals of a skull fracture, including amnesia, both of 
which were made a part of the appellant's argument before the 
Court.

As for the claims to reopen that were specifically addressed 
in the Board's 1997 denial and thereafter appealed to the 
Court, the Board notes that claims of service connection for 
alcoholism and a character disorder with passive-aggressive 
and passive-dependent reaction were denied by the Board in 
March 1979.  The Board's March 1979 denial of these claims is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  Consequently, claims of entitlement to 
service connection for alcoholism and for a character 
disorder may now be considered on the merits only if "new 
and material" evidence has been received since the Board's 
March 1979 decision.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 Vet.App. 140, 
145 (1991); Evans v. Brown, 9 Vet.App. 273 (1996).  

In this regard, the Board notes that, in September 1998, the 
United States Court of Appeals for the Federal Circuit issued 
an opinion which overturned the test for materiality 
established in Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991) (the so-called "change in outcome" test).  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
in Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).  

Review of the record in the present case reveals that the 
regional office (RO), in its rating actions, and the Board, 
in its November 1997 decision, employed the now-invalidated 
Colvin test when addressing the veteran's claims to reopen.  
This was a point made by the appellee in its motion before 
the Court.  This is significant because the Court has held 
that, when the Board proposes to address in its decision a 
question that has not yet been addressed by the RO, the Board 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on the 
question, whether he has been given an adequate opportunity 
to actually submit such evidence and argument, and whether 
the statement of the case (SOC) and/or supplemental statement 
of the case (SSOC) fulfills the regulatory requirements.  See 
38 C.F.R. § 19.29 (1999).  If not, the matter must be 
remanded in order to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence to the RO on the matter of why his claims should be 
reopened in accordance with § 3.156(a), nor has he been 
provided with a SOC or SSOC which reflects consideration of 
the § 3.156(a) standard alone, without reference to the 
Colvin "change in outcome" test.  Consequently, in order to 
ensure that the veteran receives full due process of law and 
that the possibility of prejudice is avoided, the Board will 
remand the matter to the RO.  38 C.F.R. § 19.9 (1999).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matters on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.  

2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any recent follow-up 
treatment that the veteran may have 
received.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The additional material 
received, if any, should be associated 
with the claims folder.  

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claims.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, in particular, a summary of the 
provisions of 38 C.F.R. § 3.156(a) and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(1999).  Consideration should be given to 
the entire record, including evidence 
submitted since issuance of the latest 
SOC or SSOC.  The RO should also address 
the veteran's claim of service connection 
for a post-traumatic stress disorder and 
a claim to reopen service connection for 
residuals of a skull fracture, including 
amnesia.  The veteran should also be 
given the opportunity to appear before a 
member of the Board sitting at the RO, as 
previously requested.

After the veteran has been given an opportunity to respond to 
the SSOC, and appear at a hearing, the claims folder should 
be returned to this Board for further review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Booth v. Brown, 8 Vet.App. 109 
(1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with the order of the Court.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these remanded issues.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


